UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ALICIA D. WILLIS, Case No. 1:]8-cv-158
Plaintiff, Barrett, J.

Litkovitz, M.J.

VS.

COMMISSIONER OF SOCIAL SECURITY, ORDER

Defendant.

This matter is before the Court on the Commissioner’s unopposed motion to stay
proceedings (Doc. 14). For good cause shown, the motion is GRANTED in part.
Speciiically, this matter is stayed for 45 days ln addition, the Commissioner shall file a status
report Within 30 days of this Order.

IT IS SO ORDERED.

    

Karerl L. Lit ovitz
Unitecl States Magistrate Judge

